DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the communication connection and the communicable connection must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the communication connection" and “the communicable connection” in lines 1 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the external device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 12 and 16-18 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Verma (US Publication Number 20160041628).
Regarding claim 1, Verma discloses an unmanned aerial system (UAS) (Figures 7 and 8 element 700 and Figures 12-15), comprising: an unmanned aerial vehicle (UAV) (Figures 7, 8 and 12-15) including: a communication interface (Figure 9 element 905, Claim 15), integral to the UAV, configured to receive a wireless signal from an external device (Figure 32 element 3200b, Paragraph 125); and an input/output interface, integral to the UAV (Figure 12 element 1001); and a connector, integral to the UAV (Figure 14 element 1005), comprising at least one male or at least one female connection (Figure 14 unlabeled female connector) and configured to attach to one of different external components and communicably connect the attached external component to the input/output interface, allowing the received signal to control the attached external component (Paragraph 99).
Regarding claim 2, Verma discloses the above UAS wherein the communication connection between the attached external component and the input/output interface further allows transmission of image data using the communicable connection between the attached external component and the input/output interface (Figure 10 and Figure 14 element 1002).
Regarding claim 7, Verma discloses the above UAS wherein the UAV is attached to a robotic arm by the connector (Figure 14 elements 1006 and 1007 and Figure 15 element 1004) and the UAV is configured to carry advertising devices using the robotic arm (Paragraphs 21, 105 and 137).
Regarding claim 12, Verma discloses the above UAS wherein the UAV is attached to one or more projectors by the connector, and the UAV is configured to cause the projector to project an advertising message (Figures 10 and 14 element 1002, Paragraph 105).
Regarding claim 16, Verma discloses an unmanned aerial system (UAS) (Figures 7 and 8 element 700 and Figures 12-15) comprising: an unmanned aerial vehicle (UAV) (Figures 7 and 8 and 12-15) including: a communication interface (Figure 9 element 905, Claim 15), integral to the UAV, configured to receive a wireless signal from an external controller (Figure 32 element 3200b, Paragraph 125); and an input/output interface (Figure 12 element 1001), integral to the UAV; the external controller configured to transmit one or more commands to the UAV (Figure 32 element 3202 and Figure 37 element 3701); a connector, integral to the UAV (Figure 14 element 1005), comprising at least one male or at least one female connection (Figure 14 unlabeled female connector) and configured to attach to one of different external components and communicably connect the attached external component to the input/output interface, allowing the received signal to control the attached external component (Paragraph 99) and a power source configured to provide power to the UAV (Figure 12 element 1207).
Regarding claim 17, Verma discloses the above UAS wherein the UAV is configured to receive at the connector at least one robotic arm (Figure 14 elements 1006 and 1007, Figure 15 element 1004), and the at least one robotic arm is configured to hold an advertising message (Paragraphs 21, 105).
Regarding claim 18, Verma discloses the above UAS wherein the UAV is configured to autonomously navigate within a programmed area (Paragraph 123), and the UAV is further configured to display a message in response to identifying a specific event (Figures 37 and 38, Paragraphs 108,109).
Claim(s) 1, 9, 10 and 16 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Wu et al. (hereinafter Wu, US Publication Number 20170043870).
Regarding claim 1, Wu discloses an unmanned aerial system (UAS) (Figures 1 and 3-5), comprising: an unmanned aerial vehicle (UAV) (Figures 1 and 3-5 element 101) including: a communication interface (Figure13 element 1310 and Figure 14 element 1410), integral to the UAV, configured to receive a wireless signal from an external device; and an input/output interface, integral to the UAV (Figure 14 element 1408); and a connector (Figure 6 element 601), integral to the UAV, comprising at least one male or at least one female connection (Figure 6 element 602, Paragraph 190)) and configured to attach to one of different external components and communicably connect the attached external component to the input/output interface, allowing the received signal to control the attached external component (Figure 6 element 203, Paragraph 160).
Regarding claim 9, Wu discloses the above UAS wherein the UAV is configured to land on a platform configured to receive and protect the UAV (Figure 5 element 502, Paragraph 179). The examiner notes that the claim does not positively claim the platform, but merely requires that the UAV be configured to land on such a platform and as the UAV of Wu is capable of landing, it meets the claim limitation.
Regarding claim 10, Wu discloses the above UAS wherein the UAV is configured to autonomously navigate within a predetermined area (Paragraphs 137).
Regarding claim 16, Wu discloses an unmanned aerial system (UAS) comprising: discloses an unmanned aerial system (UAS) (Figures 1 and 3-5), comprising: an unmanned aerial vehicle (UAV) (Figures 1 and 3-5 element 101) including: a communication interface (Figure13 element 1310 and Figure 14 element 1410), integral to the UAV, configured to receive a wireless signal from an external device; and an input/output interface, integral to the UAV (Figure 14 element 1408); the external controller configured to transmit one or more commands to the UAV (Figure 13 element 1312, Paragraphs 213 and 250); a connector (Figure 6 element 601), integral to the UAV, comprising at least one male or at least one female connection (Figure 6 element 602, Paragraph 190)) and configured to attach to one of different external components and communicably connect the attached external component to the input/output interface, allowing the received signal to control the attached external component (Figure 6 element 203, Paragraph 160); and a power source configured to provide power to the UAV (Paragraph 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (hereinafter Molnar, US Publication Number 20170240279) in view of Wu.
Regarding claim 1, Molnar discloses an unmanned aerial system (UAS) (Figures 1-15), comprising: an unmanned aerial vehicle (UAV) (Figures 1-3, 5-9 and 11-13 element 10, Figures 4, 10 and 15 elements 10a and 10b and Figure 14 elements 10c and 10d); and a connector, integral to the UAV, configured to attach to one of different external components (Figures 1, 3 and 7 element 103, Figures 2, 4-6 10 and 12-15 unlabeled connector,  Figures 8, 9 and 11 upper and lower portions of the unlabeled connector and Figures 3 and 11 element 202) and is capable of being controlled remotely (Paragraphs 53 and 54), but is silent as to the details of the how the UAS is controlled and the connector.
However, Wu discloses a similar UAS (Figure 1 and 3-5) comprising discloses an comprising: an unmanned aerial vehicle (UAV) (Figures 1 and 3-5 element 101) including: a communication interface (Figure13 element 1310 and Figure 14 element 1410), integral to the UAV, configured to receive a wireless signal from an external device; and an input/output interface, integral to the UAV (Figure 14 element 1408) and a connector (Figure 6 element 601), integral to the UAV, comprising at least one male or at least one female connection (Figure 6 element 602, Paragraph 190)) and configured to attach to one of different external components and communicably connect the attached external component to the input/output interface, allowing the received signal to control the attached external component (Figure 6 element 203, Paragraph 160).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS of Molnar with the communications and input/output interfaces and connector details of Wu for the predictable result of being able to route signals from a remote user to the external component (Wu, Paragraphs 160, 247 and 248).
Regarding claim 3, Molnar as modified by Wu discloses the above UAS wherein the different external components comprise one or more display screens, the UAV is configured to transmit data to the one or more display screens, and the one or more display screens are configured to display a message based on the transmitted data (Molnar, Paragraphs 46, 76, 79 and 84 and Wu, Paragraphs 160 and 248).
Regarding claim 4, Molnar as modified by Wu discloses the above UAS wherein the different external components comprise one or more cameras (Molnar, Figures 8, 9 and 11 element 600), and the UAV is configured to recognize an event or a particular person (Molnar, Paragraphs 53 and 54).
Regarding claim 5, Molnar as modified by Wu discloses the above UAS wherein the UAV is configured to transmit data based on the event or particular person (Paragraphs 76, 79 and 84).
Regarding claim 11, Molnar as modified by Wu discloses the above UAS wherein the external device comprises a controller (Molnar, Paragraph 53 and Wu Figure 13 element 1312), wherein the controller is configured to transmit one or more commands to the UAV, the one or more commands instructing the UAV to display an advertising message (Molnar, Paragraph 53 and Wu, Paragraphs 247 and 248).
Regarding claim 12, Molnar as modified by Wu discloses the above UAS wherein the UAV is attached to one or more projectors by the connector, and the UAV is configured to cause the projector to project an advertising message (Molnar, Figure 11 element 200, Paragraph 46).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar as modified by Wu as applied to claim 1 above, and further in view of Molnar et al. (hereinafter Molnar ‘277, US Publication Number 20170240277).
Regarding claim 6, Molnar as modified by Wu discloses the above UAS further comprising: a tether operably connected to the UAV at a first end; wherein the UAV is configured to receive data transmitted through the tether, and the data includes instructions commanding the UAV (Molnar, Paragraph 94), but fails to explicitly teach of the tether being operably connected to a platform at a second end or of a return to the platform instructions.
However, Molnar ‘277 discloses a similar UAS (Figure 1) comprising a tether (Figure 1 element 30) operably connected to the UAV at a first end and operably connected to a platform at a second end (Figure 1 element 50); wherein the UAV is configured to receive data transmitted through the tether, and the data includes instructions commanding the UAV to return the platform (Paragraphs 41 and 42).
Regarding claim 6, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS of Molnar as modified by Wu with the platform and return instructions of Molnar ‘277 for the predictable result of being able to return the UAV to the base independent of the flying condition of the UAV (Molnar ‘277, Paragraph 41).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Wang (US Publication Number 20160039540).
Regarding claim 8, Wu discloses the above UAS wherein the UAV comprises a processor (Figure 14 element 1404, Paragraph 140) and a battery (Paragraph 160), but is silent as to the location of the battery and the claimed return condition.
However, Wang discloses a similar UAV (Figure 2 element 201) with a processor (Paragraph 67) and a maintenance bay housing a battery (Figure 2 element 204, Paragraph 67) and the UAV is configured to return to a platform in response to the processor detecting a signal from the battery related to a voltage of the battery (Paragraph 83).
Regarding claim 8, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS of Wu with the battery positioning and return to base operability of Wang for the predictable result of protecting the battery in case of a crash and in case the charge of the battery is too low to permit the UAV to meet the UAV's time or distance remaining on the UAV's current mission (Wang, Paragraph 83).
Claims 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verma as applied to claim 16 above, and further in view of Trowbridge et al. (hereinafter Trowbridge, US Publication Number 20140231590).
Regarding claim 19, Verma discloses the above UAS wherein the UAV is a first UAV (Figure 32 element 700a), the UAS further comprising a second UAV, (Figure 32 element 700b) wherein the UAVs are configured to work collectively to perform a task (Paragraph 124), but is silent as to the task.
However, Trowbridge teaches of a similar UAS (Figure 5 element 500 and Figure 6 element 600), wherein both the first and second UAVs are configured to collectively lift a platform (Figure 5 element 510 and Figure 6 element 610), the platform including fireworks.  The examiner notes that the claim does not positively claim the platform or fireworks, but merely requires that the UAVs are configured to collectively lift a platform with fireworks.  As such the UAS of Trowbridge is configured to lift any given platform.
Regarding claim 19, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS of Verma with the platform lifting capabilities of Trowbridge for the predictable result of creating an aerial display (Trowbridge, Paragraph 7).
Regarding claim 20, Verma as modified by Trowbridge disclose the above UAS wherein at least one of the first and second UAVs is configured to launch fireworks from the platform (Verma, Figure 12 elements 1201-1206 and Trowbridge, Figure 1 elements 154, 156 and 194, Paragraph 32). The examiner notes that the claim does not require that the UAV actually launch any fireworks, but merely be configured to do so.  As the UAVs have multiple transceivers and auxiliary devices they can be considered to be configured to launch fireworks from a platform by sending a signal.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Wu fail to teach a connector “configured to attach to one of different external components” the examiner notes that the claim does not positively claim the different component, but merely requires that the connect be capable of doing so.  The UAV of Wu can route fluid, electricity or signals to the external components via the connector which uses a threaded connection to attach to components.  As such it is considered to be “configured” to attach to different external components.
Regarding the argument that Verma fails to show a connector “configured to” attaches to different components communicably and to the input/output device and has a female or male connection, the examiner points to Figure 12 that shows all the components communicably connected to one another and to Figure 14 that show a female connection.
Regarding the argument that Molnar ‘279, Molnar ‘277, Wang and Trowbridge fail to teach the connector as claimed, the examiner notes that theses references are not being used to teach the connector in the current rejection.  This renders these arguments moot. Additionally, Molnar ‘277, Wang and Trowbridge are not used to reject the independent claims 1 and 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644